Citation Nr: 1134746	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-377 89	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had nearly 22 years of active military service before retiring in September 2005, including active duty (AD) from October 1983 to October 1987, from October 2001 to May 2002, and from June to September 2002.  He also, in the interim, served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied the Veteran's claim for service connection for nonischemic cardiomyopathy - which he had claimed as congestive heart failure (a heart disorder).

In June 2011, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.


REMAND

The Veteran contends he began experiencing early symptoms of his heart disorder while in the military, such as high blood pressure, indigestion, and severe heartburn - including especially during his AD service from June to September 2002 while stationed in Saudi Arabia following his reactivation and deployment after the terrorist attacks on September 11, 2001.  During his recent June 2011 hearing, he cited several relevant factors and events during his service as precipitators of his heart disorder, including his exposure to the excessive heat of the Saudi Arabian desert, elevated blood pressure readings on different occasions during his service, which is a known precursor (see 38 C.F.R. § 3.309(a)), treatment for heartburn in July 2002, and for hypoglycemia and the fact that he had significant weight gain.

His service treatment records (STRs) from this particular period of service in question confirm there was treatment for esophageal reflux in July 2002, at which time his blood pressure was recorded as 154/100, so elevated.  The next month he complained of flu-like symptoms, and his blood pressure again was slightly elevated, this time 142/94.  This clinical record also refers to previous systolic readings that were significantly higher, in the 160s.  There is also confirmation of treatment for hypoglycemia in August 2002, and an April 2003 echocardiogram (ECG) revealed evidence of sinus tachycardia with frequent premature ventricular complexes and possible premature atrial complexes with aberrant conduction.

Private medical reports show that, in August 2004, the Veteran was admitted to a hospital with a history of pneumonia.  He complained of a 2-week history of shortness of breath, coughing, orthopnea, and productive sputum.  A chest X-ray showed cardiomegaly and, clinically, he appeared to be in congestive heart failure.  An ECG revealed severe dilated cardiomyopathy.  The eventual diagnosis was nonischemic cardiomyopathy.  It was considered viral in nature.

An Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) confirms the Veteran was on AD from June to September 2002, so including for at least some of the time at issue.  He also testified during his recent hearing that he continued experiencing relevant symptoms following his return from Saudi Arabia, including the continued weight gain mentioned, and that he later had an even worse episode of symptoms while returning from Canada (Halifax, Nova Scotia) during additional service he had up there.  In fact, he added, his condition eventually got so bad that he ultimately was disqualified from Air National Guard service in September 2005 because of the cardiomyopathy.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Certain conditions like heart disease and the precursor hypertension are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling with one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service and in turn linking current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination for an opinion in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persist or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran STRs confirm he experienced potentially relevant symptoms while in service, including at least at times while on AD, and he is competent to proclaim having also continued to experience persistent or recurrent relevant symptoms since service.  38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So a VA compensation examination and medical nexus opinion are needed concerning whether he has a chronic heart disorder related or attributable to his military service or that dates back to his service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's cardiac disability, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) any current heart disability:  (1) initially manifested during his AD or ACDUTRA military service, including especially during his AD service from June to September 2002; (2) alternatively manifested within the one-year presumptive period following that AD service, i.e., prior to September 2003, or any other period of AD service; or (3) is otherwise related or attributable to his service, including to any relevant complaints or diagnoses in service.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655


2.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


